COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-204-CV
 
KEVIN WADE AND 
SHEILA LUSTER                                                                  APPELLANTS 
 
V.
 
SHANE MURPHY AND 
DENISE MURPHY                                                                    APPELLEES
 
----------
FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
We have considered “Appellants’ Motion To Dismiss For Mootness.”  It
is the court's opinion that the motion should be granted; therefore, we dismiss
the appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution issue.
PER CURIAM 
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, 
JJ.

DELIVERED: December 31, 2003